Citation Nr: 0810657	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the October 2004 Statement of the Case 
(SOC) identifies the April 2003 rating decision, in which the 
RO confirmed and continued its March 2002 denial of service 
connection for low back disability, as the rating action on 
appeal.  Where, as here, however, pertinent evidence was 
presented or secured within one year of the date of the 
mailing of the notice of the initial decision, that evidence 
must be considered to have been filed in connection with the 
earlier claim.  See 38 C.F.R. § 3.156(b) (2007); see also 
Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  
As such, finality has not attached and this appeal stems from 
the March 2002 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to comply 
with VA's duty to notify and assist the veteran with her 
claim.

First, the Board notes that, during the pendency of the 
veteran's appeal, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), holding that, upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim 
including that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  In the present case, because the Court's 
decision was issued in March 2006, i.e., many months 
subsequent to the RO's certification of this appeal to the 
Board in June 2005, it is not surprising that the veteran has 
not been notified of all the elements of her claim as 
required by the decision in Dingess.  

Second, the veteran has alleged a continuity of 
symptomatology since service of her low back disorder.  The 
earliest treatment record in the claims file relating to this 
claimed condition is from July 2001, almost 13 years after 
her discharge from service.  Recent medical evidence, 
however, indicates that there may be earlier medical 
treatment, e.g. chiropractic treatment.  Thus the veteran 
should be contacted and told she should provide evidence of 
treatment for her low back disorder from the date of her 
discharge from service to July 2001.  The Board notes that 
the veteran had previously identified treatment at Health 
First Medical Group from 1995 to 1997 for her low back 
disability.  That medical care provider, however, only 
submitted two treatment records from June 1997 in response to 
VA's request for records, neither of which relate to the 
veteran's claimed low back disorder.  

Thirdly, the Board notes that the last VA treatment record in 
the claims file is from September 2001 from the VA medical 
facility in Jacksonville, Florida.  Treatment records 
subsequent to that date may be highly probative to the 
veteran's claim.  In addition, VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Upon remand, the veteran's VA treatment records 
from September 2001 to the present should be obtained.

After the above has been accomplished, the veteran should be 
scheduled for a new VA examination.  A medical opinion should 
be requested as to whether the veteran's current low back 
disorder is related to any injury or disease incurred in 
service.

The Board notes that the veteran was provided a VA 
examination in March 2002.  That examiner failed to find any 
current objective evidence of a low back disorder although he 
noted an x-ray report from August 2001 showing the veteran 
has "some mild scoliosis and mild retrolisthesis at L5-S1."  
The report of the August 2001 x-ray actually states that the 
impression was an essentially negative lumbosacral spine with 
a mild scoliosis, plus several millimeters retrolisthesis at 
the L5-S1 level.  The examiner failed to explain why the 
scoliosis and retrolisthesis shown on this x-ray cannot be 
considered a source of the veteran's complaints of low back 
pain. 

In addition, the veteran submitted subsequent medical 
evidence consisting of the report of a magnetic resonance 
imaging (MRI) study conducted in September 2002 and an 
orthopedic surgeon's consult report from October 2002.  The 
MRI revealed the veteran has congenital asymmetric 
segmentation of the lumbosacral spine; posterior left 
paracentral disk herniation at L5-S1 creating thecal sac 
indentation and impingement on the left S1 nerve root in the 
lateral recess; anterior disk herniations present at L1-2, 
L2-3, L3-4, L4-5 and L5-S1; degenerative spondylosis and 
rotoscoliosis; bilateral facet joint disease present at L4-5 
and L5-S1; no significant central spinal stenosis; bilateral 
neural canal narrowing throughout the lumbar spine except at 
T12-L1; no nerve root impingement within the neural canals; 
multiple healed vertebral end-plate fractures allowing 
Schmorl's nodes present between T11 and L2; and unhealed 
fractures of the anterosuperior borders of the L2, L3, L4 and 
L5 vertebral bodies.  After examining the veteran and 
reviewing her x-rays and MRI, the orthopedic surgeon 
diagnosed the veteran to have degenerative disc disease, L5-
S1, left, and scoliosis.  His recommendations were either a 
series of epidural steroids or surgical decompression of the 
disc.  This evidence, which clearly shows the veteran has a 
current low back disorder, was not before the March 2002 VA 
examiner.  

Thus the evidence establishes that the veteran has a current 
a low back disorder.  In addition, the service medical 
records show many complaints of low back pain.  Some of these 
complaints, however, were related to other causes, usually a 
urinary tract infection.  They do, however, show that the 
veteran was seen in March 1986 with complaints of low back 
pain.  It was noted that her history was positive for low 
back pain after a motor vehicle accident and recurrent 
urinary tract infections.  The motor vehicle accident this 
record appears to refer to is one from October 1984.  The 
service medical records show the veteran was also in a motor 
vehicle accident in June 1984, but that she denied any back 
pain at that time.  The veteran was diagnosed to have a 
lumbar sprain/strain and mechanical back pain.  At her 
separation examination conducted in September 1988, the 
veteran reported having a history of recurrent back pain on 
her Report of Medical History, and the examiner noted 
mechanical back pain.  The actual examination report, 
however, failed to make any specific finding of a low back 
disorder.  

Given that the veteran has low back disability and there is 
evidence of multiple complaints and treatment of low back 
pain and a diagnosis of lumbar sprain/strain in service, a 
medical opinion as to whether the veteran's current low back 
disorder (diagnosed as degenerative disc disease of the L5-
S1) is related to her complaints in service is necessary to 
render a full and fair decision on the veteran's claim.  

The Board notes that the examiner should observe the 
veteran's history of being involved in motor vehicle 
accidents.  As noted previously, the service medical records 
show that she was involved in several motor vehicle 
accidents.  However, there is also a notation in the VA 
treatment records that the veteran was involved in a motor 
vehicle accident in September 2001.  She has also referred a 
past history of multiple motor vehicle accidents as seen in a 
January 1999 VA Women's Clinic treatment note and a July 2001 
VA primary care treatment note.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the veteran and request that she 
identify any medical care providers, VA or 
non-VA, which treated her low back disorder 
for the period of September 1988 and July 
2001.  The veteran should be asked to 
complete a release form for each private 
medical care provider she identifies 
authorizing VA to request these records 
directly from them.  She should be advised 
that she can submit any private medical 
treatment records herself in lieu of the 
complete release forms.  If the veteran 
provides completed release forms, the medical 
records identified should be requested.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  Obtain the veteran's medical records from 
the VA medical facility in Jacksonville, 
Florida, for treatment related to complaints 
of low back pain from September 2001 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response 
if records are not available.

4.  When the above steps have been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA spine examination.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination, and the examination report must 
indicate that said review was accomplished.

After reviewing the file including this 
remand, the examiner should obtain a full 
history from the veteran, including her 
history of involvement in motor vehicle 
accidents both during and after service and 
what, if any, injuries she received 
therefrom.  Thereafter, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the veteran's 
current low back disorder (diagnosed as 
degenerative disc disease) is related to any 
disease or injury incurred during service, 
specifically whether it is related to any 
injury received in one of the motor vehicle 
accidents that the veteran was involved in 
during service, or whether the current low 
back disorder is related to an intercurrent 
injury, such as a post-service motor vehicle 
accident.  

5.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and that the VA 
examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

